PER CURIAM.
The Florida Bar charged LeFave with violating Disciplinary Rules 7-110(B) and 7-104(A)(l). After a hearing, the referee found that LeFave had improperly communicated with a judge regarding the merits of a cause without notice to opposing counsel and, in the same cause, had communicated with a party without the consent of that party’s attorney. The referee recommended that LeFave be given a public reprimand. Neither party has appealed the referee’s report. We approve the findings and hereby reprimand Ricki C. LeFave for these violations. Publication of this order in the Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $1,120.01 are hereby taxed against the respondent.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.